Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 10/19/2022.  Claim 8 is cancelled.  Therefore, claims 1-7 are currently pending and addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. 2020/0390944 in view of Kaplan et al. 2015/0165092. 
Williams teaches a polymeric composition for bone implants (paragraph 834 ) having ceramic particles from 5% -65% by weight (paragraph 839).  The ceramic particles include tricalcium phosphate and bioactive glass (paragraph 836).  However, Williams does specifically disclose the compressive modulus value of the composition.
Kaplan teaches a tissue an implantable bone scaffold having a compressive modulus of 0.034 MPa.  Also, Kaplan discloses a carrier material having glycerol, polyethylene glycol, carboxymethyl cellulose, and water (paragraphs 97 – 99) (Claims 5, 6).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the composition of Kaplan with the carrier material and disclosed modulus of Kaplan because such material compositions are known and used in the bone implant art. 
Regarding Claims 2, 3, 4, and 7,  the percentages/rations of the ingredients of the composition are results-effective variables.  Regarding “results-effective variables”, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Petersen.  See MPEP 2144.05, Section II, Part A. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/               Examiner, Art Unit 3774